Citation Nr: 1401668	
Decision Date: 01/13/14    Archive Date: 01/31/14	

DOCKET NO.  10-43 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for paroxysmal atrial tachycardia.

2.  Entitlement to an increased rating for hiatal hernia, evaluated as noncompensably disabling prior to April 18, 2013, and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970, and from February 1971 to February 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, as well as from a May 2013 decision by the Appeals Management Center in Washington, D.C., which decision awarded a 10 percent evaluation for service-connected hiatal hernia effective from April 18, 2013.  

This case was previously before the Board in March 2013, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's paroxysmal atrial tachycardia is not currently manifested by paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by electrocardiogram or Holter monitor.  

2.  Prior to April 18, 2013, the Veteran's service-connected hiatal hernia was not characterized by two or more of the following symptoms:  dysphagia, pyrosis, or regurgitation, accompanied by substernal or arm or shoulder pain.  

3.  Since April 18, 2013, the Veteran's service-connected hiatal hernia has been characterized by two or more of the following symptoms which are not productive of a considerable impairment of health:  dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for paroxysmal atrial tachycardia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.104 and Part 4, Diagnostic Code 7010 (2013).  

2.  The criteria for a compensable evaluation for hiatal hernia prior to April 18, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.31, 4.114, and Part 4, Diagnostic Code 7346 (2013).  

3.  The criteria for a current evaluation in excess of 10 percent for service-connected hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.114 and Part 4, Diagnostic Code 7346 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in June and July 2008, and once again in September 2009, of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's current claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Increased Rating

The Veteran in this case seeks increased evaluations for service-connected paroxysmal atrial tachycardia and hiatal hernia.  In pertinent part, it is contended that current manifestations of those disabilities are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the respective schedular evaluations now assigned.  

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).  

In order to evaluate the level of disability and any chronic changes in the Veteran's condition, it is necessary to consider the Veteran's complete history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of the service-connected disability is at issue, the primary concern is the present level of that disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability which might result in different levels of compensation from the time an increased rating claim is filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, adjust the schedular ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation & Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  

Paroxysmal Atrial Tachycardia

In the present case, at the time of a private medical examination in September 2007, electrocardiographic testing showed a normal sinus rhythm with a rate of 67 and no real ischemic changes.  The Veteran's heart displayed a regular rate and rhythm, and there was no evidence of any murmurs, clicks, or gallops.  Subsequent electrocardiographic testing in September 2008 and September 2009 likewise revealed a normal sinus rhythm.  

At the time of a subsequent VA cardiovascular examination in October 2009, heart sounds were noted in the left mid-clavicular line, and both S1 and S2 were present without rubs or murmurs.  While there was some slight edema in the Veteran's lower extremities, pulses were intact in both the upper and lower extremities.  On physical examination, the Veteran complained of tachycardia which might last anywhere from a few seconds up to an hour.  However, he denied any problems with chest pain.  According to the Veteran, his tachycardia occurred weekly and usually lasted for less than 10 minutes.  Electrocardiographic testing showed a possible left ventricular hypertrophy, in addition to one isolated premature ventricular contraction.  Echocardiogram testing noted ventricular enlargement, in addition to an enlarged atrium and an aneurysm measuring 4.5 centimeters.  The pertinent diagnosis noted was supraventricular tachycardia.  According to the examiner, the Veteran's aneurysm and enlargement was not likely secondary to his supraventricular tachycardia.  

Private electrocardiographic testing conducted in August 2012 showed a sinus rhythm with a rate of 68, in addition to a borderline intraventricular conduction delay, but no other problems or ischemic changes.  

At the time of a subsequent private medical examination in February 2013, the Veteran's heart displayed a regular rate and rhythm, with no evidence of any murmurs, clicks, or gallops.

On VA cardiovascular examination in April 2013, a full review of the Veteran's claims folder was conducted, the Veteran complained of palpitations with skipped heart beats which occurred approximately 8 to 10 times per day.  According to the Veteran, he experienced a frequent sustained rapid heart rate three times per week which he corrected utilizing the Valsalva maneuver.  When further questioned, the Veteran indicated that his sustained heart rate would usually last for approximately an hour.  Noted at the time of examination was that the Veteran had recently undergone repair of a thoracic aneurysm and had also undergone a transthoracic echocardiogram and cardiac catheterization.  Significantly, at the time of examination, the Veteran denied any necessity to report to the emergency room for cardiac arrhythmias.  Nor was there any documentation of sustained paroxysmal atrial tachycardia.  Electrocardiographic testing disclosed sinus rhythm with occasional premature ventricular complexes.  A 24-hour Holter monitor yielded results consistent with sinus rhythm and frequent isolated premature ventricular contractions, 14 couplets, and occasional supraventricular premature beats, as well as two short runs of supraventricular arrhythmia, and three beats in a row of atrial fibrillation, but no significant pauses or ventricular tachycardia.  Significantly, according to the examiner, a review of the Veteran's claims folder, as well as a physical examination of the Veteran, yielded no documented evidence of intermittent atrial tachycardia.  

Pursuant to applicable law and regulation, the 10 percent evaluation currently in effect for the Veteran's service-connected paroxysmal atrial tachycardia contemplates the presence of permanent atrial fibrillation (lone atrial fibrillation), or one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by electrocardiogram or Holter monitor.  An increased, which is to say, 30 percent evaluation, would require demonstrated evidence of paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by electrocardiogram or Holter monitor.  38 C.F.R. § 4.104 and Part 4, Diagnostic Code 7010 (2013).  

As is clear from the above, no more than a 10 percent evaluation is warranted for the Veteran's service-connected paroxysmal atrial tachycardia.  This is particularly the case given the fact that at no time during the course of the Veteran's current appeal has there been demonstrated the presence of supraventricular tachycardia with more than four episodes per year documented by electrocardiogram or Holter monitor.  Significantly, and as noted above, at the time of a VA cardiovascular examination in October 2009, heart sounds were present in the left midclavicular line, with no evidence of any rubs or murmurs.  While the Veteran complained of tachycardia lasting anywhere from a few seconds to up to an hour, electrocardiographic testing noted only a possible left ventricular hypertrophy with one isolated premature ventricular contraction.  

The Board acknowledges that, at the time of a more recent VA cardiovascular examination in April 2013, the Veteran complained of palpitations with skipped heart beats occurring approximately 8 to 10 times per day, in addition to frequent sustained rapid heart rate occurring three times per week.  However, electrocardiographic and Holter monitor testing conducted at that time showed no documented evidence of any intermittent atrial tachycardia.  Significantly, and as noted above, in order to warrant an increased evaluation, there would need to be demonstrated the presence of more than four episodes per year of supraventricular tachycardia documented by electrocardiographic or Holter monitor testing.  Clearly, such findings are not present in this case.  Under the circumstances, no more than a 10 percent evaluation is warranted for the Veteran's service-connected paroxysmal atrial tachycardia.  

Hiatal Hernia

At the time of a VA gastrointestinal examination in October 2009, the Veteran complained of increased gastroesophageal reflux disease upon the ingestion of onions or other spicy foods, though without nausea or vomiting  However, according to the Veteran, such problems were infrequent, because he experienced "very good results from medication."  On physical examination, the Veteran stood 6 feet tall, and weighed 230 pounds.  The Veteran's abdomen was soft and nontender, without evidence or organomegaly.  The pertinent diagnosis noted was hiatal hernia with residuals as stated.  

In correspondence of October 2009, the Veteran's private physician wrote that the Veteran had problems with heartburn and indigestion, and that he had been treating him for gastroesophageal reflux, as well as a hiatal hernia.  According to his physician, the Veteran experienced a lot of pain which radiated up into his shoulder and jaw, for which he had been "worked up," and which appeared to be "all acid reflux."  Reportedly, the Veteran was initially treated with Prilosec, but was now being treated with Nexium on a continual basis in an attempt to prevent his symptoms.

A VA upper gastrointestinal series conducted in September 2010 revealed no appreciable acute intra-abdominal process.  The contour, mucosa, and motility of the Veteran's esophagus, stomach, duodenal bulb, and duodenal C-loop, as well as the small bowel, were fluoroscopically and radiographically normal, with no evidence of any hiatus hernia, gastroesophageal reflux, ulcer, stricture, or mass.  The clinical impression was normal upper gastrointestinal series.  

As of the time of a VA gastrointestinal examination on April 18, 2013, which examination involved a full review of the Veteran's claims file, there were noted diagnoses of gastroesophageal reflux disease and hiatal hernia.  When questioned, the Veteran complained of epigastric symptoms radiating to the right axillary region or the back, which symptoms were intense approximately two to three times per week in the late evening or during nighttime hours.  Significantly, however, the Veteran denied any problems with weight loss.  When further questioned, the Veteran complained of persistently recurrent epigastric distress, as well as pyrosis, reflux, regurgitation, and substernal arm or shoulder pain.  Also noted were problems with sleep disturbance caused by esophageal reflux which reportedly occurred four or more times per year lasting 10 days or more.  According to the Veteran, he additionally experienced periodic nausea which occurred four or more times per year, and lasted 10 days or more.  An upper gastrointestinal series conducted at the time of examination showed a high transverse position of the Veteran's stomach, though with no hiatal hernia or gastroesophageal reflux.  The gastric rugae and duodenal bulb were unremarkable, as was the visualized portion of the small bowel, with no evidence of any active ulceration.  According to the examiner, the Veteran's condition did not impact his ability to work.  Moreover, in the opinion of the examiner, the Veteran's hiatal hernia did not result in considerable or severe impairment of the Veteran's health.  Significantly, other factors contributing to the Veteran's gastroesophageal reflux disease included his large abdominal girth and obesity.  

Pursuant to applicable law and regulation, a 30 percent evaluation is warranted for service-connected hiatal hernia where there is evidence of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  A 10 percent evaluation is warranted where there are present two or more of the symptoms for a 30 percent evaluation, but of less severity.  38 C.F.R. § 4.114 and Part 4, Diagnostic Code 7346 (2013).  

As is clear from the above, prior to April 18, 2013, the date of the aforementioned VA gastrointestinal examination, no more than a noncompensable evaluation was warranted for the Veteran's service-connected hiatal hernia.  In point in fact, and as noted above, on VA gastrointestinal examination in October 2009, the Veteran indicated that he suffered only infrequent esophageal reflux due to the fact that he had experienced "good results" from medication.  Moreover, on VA upper gastrointestinal series in September 2010, there was no evidence of any hiatus hernia, or of gastroesophageal reflux, ulcer, stricture, or any mass.  Not until the time of the aforementioned VA gastrointestinal examination in April 2013 did the Veteran exhibit symptomatology consistent with a compensable evaluation.  In that regard, and as noted above, at the time of that examination, the Veteran complained of persistently recurrent epigastric distress, as well as pyrosis, reflux, regurgitation, substernal arm or shoulder pain, sleep disturbance, and periodic nausea.  Nonetheless, an upper gastrointestinal series revealed evidence only of a high transverse position of the Veteran's stomach, with no hiatal hernia or gastroesophageal reflux.  Significantly, according to the examiner, to the extent the Veteran experienced epigastric distress as a result of his service-connected hiatal hernia, such symptomatology did not result in any considerable or severe impairment of the Veteran's health.  Accordingly, no more than a current 10 percent evaluation is warranted for the Veteran's service-connected hiatal hernia.  

In reaching the above determinations, the Board has taken into consideration the Veteran's potential entitlement to extraschedular evaluations.  However, based on a review of the evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected paroxysmal atrial tachycardia and hiatal hernia is appropriately contemplated by the Rating Schedule, and that referral for consideration of an extraschedular evaluation is, therefore, not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected paroxysmal atrial tachycardia is denied.  

Entitlement to a compensable evaluation for hiatal hernia prior to April 18, 2013 is denied.  

Entitlement to a current evaluation in excess of 10 percent for service-connected hiatal hernia is denied.  


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


